ORDER OF CORRECTION

SPIEGEL, District Judge.
This matter is before the Court to correct our order filed July 16,1993 (doc. 77), reported at 826 F.Supp. 256, denying the Plaintiffs Motion to Reconsider. In that Order, and particularly in footnote number 2, we referred to what was believed to be the record of a committee hearing of the Ohio legislature considering and rejecting a proposed version of what was to become the Ohio Whistleblower Act, Ohio Rev.Code 4113.52.
It has come to the Court’s attention that, due to no fault of anyone, the materials we referred to were not what they were believed to be, but rather the written testimony of an attorney submitted to the Ethics and Standards Committee of the Ohio legislature on the day of the hearings.
*914We find it necessary to correct the record with respect to this matter. However, it should be noted that the Court did not rely on these materials in reaching its decision in either the original Order of this Court Granting in Part and Denying in Part the Defendants’ Motion for Summary Judgment (doc. 56), 813 F.Supp. 1307, or in the Order denying the Plaintiffs motion challenging that order (doc. 77). We thus conclude that no further modification of our orders are necessary.
SO ORDERED.